 



SEVERANCE PROTECTION AGREEMENT

     SEVERANCE PROTECTION AGREEMENT dated October ______, 2002, by and between
General Dynamics Corporation, a Delaware corporation (the “Company”), and
______(the “Executive”).

     The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of the Company
exists and that the threat or occurrence of a Change in Control may result in
the distraction of its key management personnel because of the uncertainties
inherent in such a situation.

     The Board has determined that it is essential and in the best interests of
the Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.

     In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company desires to enter into this Agreement to provide the Executive with
certain benefits in the event the Executive’s employment is terminated as a
result of, or in connection with, a Change in Control.

     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:

     Section 1. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

     “Accounting Firm” has the meaning set forth in Section 5.2.

     “Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) reimbursement for all reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (c) all vacation pay and (d) all bonuses and incentive compensation (other
than the Pro Rata Bonus).

     “Base Amount” means the greater of the Executive’s annual base salary (a)
at the rate in effect on the Termination Date and (b) at the highest rate in
effect at any time during the 180-day period prior to a Change in Control, and
will include all amounts of the Executive’s base salary that are deferred under
any qualified or non-qualified employee benefit plan of the Company or any other
agreement or arrangement.

 



--------------------------------------------------------------------------------



 



     “Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under
the Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.

     “Board” means the Board of Directors of the Company.

     “Bonus Amount” means the greater of (a) the annual bonus paid or payable to
the Executive pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year ending immediately prior to the fiscal
year in which the Termination Date occurs or (b) the average of the annual bonus
paid or payable to the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of each of the three fiscal years ending
immediately prior to the fiscal year in which the Termination Date occurs (or,
if higher, ending in respect of each of the three fiscal years ending
immediately prior to the year in which the Change in Control occurs).

     “Cause” for the termination of the Executive’s employment with the Company
will be deemed to exist if the Executive has been convicted of a felony or if
the Board determines by a resolution adopted in good faith by at least
two-thirds of the Board that the Executive has (a) intentionally and continually
failed to perform in all material respects the Executive’s reasonably assigned
duties with the Company (other than a failure resulting from the Executive’s
incapacity due to physical or mental disability or illness or from the
Executive’s assignment of duties that would constitute Good Reason for the
Executive’s termination of employment with the Company) which failure has
continued for a period of at least 30 days after a written notice of demand for
performance has been delivered to the Executive specifying the manner in which
the Executive has failed in all material respects to so perform or (b)
intentionally engaged in conduct which is demonstrably and materially injurious
to the Company; provided that no termination of the Executive’s employment will
be for Cause as set forth in clause (b) hereof unless (i) there has been
delivered to the Executive a written notice specifying in reasonable detail the
conduct of the Executive of the type described in clause (b) and (ii) the
Executive has been provided an opportunity to be heard in person by the Board
(with the assistance of the Executive’s counsel if the Executive so desires). No
act, nor failure to act, on the Executive’s part will be considered intentional
unless the Executive has acted, or failed to act, with a lack of good faith and
with a lack of reasonable belief that the Executive’s action or failure to act
was in or not opposed to the best interests of the Company.

     “Change in Control” means any following events:



          (a) An acquisition (other than directly from the Company) of any
voting securities of the Company by any Person who immediately after such
acquisition is the Beneficial Owner of 40% or more of the combined voting power
of the Company’s then outstanding voting securities; provided that in
determining whether a Change in Control has occurred, voting securities which
are acquired by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any

2



--------------------------------------------------------------------------------



 





  Subsidiary of the Company, (ii) the Company or any Subsidiary of the Company,
(iii) any Person that, pursuant to Rule 13d-1 promulgated under the Securities
Exchange Act, is permitted to, and actually does, report its beneficial
ownership of voting securities of the Company on Schedule 13G (or any successor
Schedule) (a “13G Filer”) (provided that, if any 13G Filer subsequently becomes
required to or does report its Beneficial Ownership of voting securities of the
Company on Schedule 13D (or any successor Schedule) then such Person shall be
deemed to have first acquired, on the first date on which such Person becomes
required to or does so file, Beneficial Ownership of all voting securities of
the Company Beneficially Owned by it on such date, (iv) any Person in connection
with a Non-Control Transaction (as hereinafter defined) or (v) any acquisition
by an underwriter temporarily holding Company securities pursuant to an offering
of such securities, will not constitute an acquisition which results in a Change
in Control;             (b) Consummation of:



          (i) a merger, consolidation or reorganization involving the Company,
or any direct or indirect Subsidiary of the Company, unless:



          (A) the stockholders of the Company immediately before such merger,
consolidation or reorganization will own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) or any parent thereof in substantially the same proportion as
their ownership of the voting securities of the Company immediately before such
merger, consolidation or reorganization;



          (B) the individuals who were members of the Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute a majority of the members of the board of directors of
the Surviving Corporation (or parent thereof); and



          (C) no Person (other than the Company, any Subsidiary of the Company,
any employee benefit plan (or any trust forming a part thereof) maintained by
the Company, any Schedule 13G Filer, the Surviving Corporation, any Subsidiary
or

3



--------------------------------------------------------------------------------



 





  parent of the Surviving Corporation, or any Person who, immediately prior to
such merger, consolidation or reorganization, was the Beneficial Owner of 40% or
more of the then outstanding voting securities of the Company) is the Beneficial
Owner of 40% or more of the combined voting power of the Surviving Corporation’s
then outstanding voting securities.             (D) a transaction described in
clauses (A) through (C) above is referred to herein as a “Non-Control
Transaction”;



          (ii) the complete liquidation or dissolution of the Company; or    
        (iii) a sale or other disposition of all or substantially all of the
assets of the Company to an entity (other than to an entity (A) of which at
least 50% of the combined voting power of the outstanding voting securities are
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportion as their ownership of the voting securities of the Company,
(B) a majority if the board of directors of which is comprised of the
individuals who were members of the Board immediately prior to the execution of
the agreement providing for such sale or disposition and (C) of which no Person
(other than the Company, any Subsidiary of the Company, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company or any of
its Subsidiaries, any Schedule 13G Filer, the Surviving Corporation, any
Subsidiary or parent of the Surviving Corporation, or any Person who,
immediately prior to such merger, consolidation or reorganization, was the
Beneficial Owner of 40% or more of the then outstanding voting securities of the
Company) has Beneficial Ownership of 40% or more of the combined voting power of
the entity’s outstanding voting securities.



          (c) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date first written above whose election, or nomination for election by
Company stockholders, was approved by a vote of two-thirds of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, unless any such individual’s initial
assumption of office

4



--------------------------------------------------------------------------------



 





  occurs as a result of either an actual or threatened election contest
(including, but not limited to, a consent solicitation).    
        (d) Notwithstanding the foregoing, a Change in Control will not be
deemed to occur solely because any Person (a “Subject Person”) acquires
Beneficial Ownership of more than the permitted amount of the outstanding voting
securities of the Company as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of voting securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional voting securities which increases
the percentage of the then outstanding voting securities Beneficially Owned by
the Subject Person, then a Change in Control will be deemed to have occurred.  
          (e) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive’s employment with the Company is terminated prior to
a Change in Control and the Executive reasonably demonstrates that such
termination (i) was at the request of a Person who has indicated an intention or
taken steps reasonably calculated to effect a Change in Control or (ii)
otherwise occurred in connection with, or in anticipation of, a Change in
Control, then for all purposes of this Agreement, the date of such Change in
Control with respect to the Executive will mean the date immediately prior to
the date of such termination of the Executive’s employment.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Company” means General Dynamics Corporation, a Delaware corporation, and
includes its Successors.

     “Continuation Period” has the meaning set forth in Section 3.1(b)(iii).

     “Determination” has the meaning set forth in Section 5.2.

     “Disability” means a physical or mental disability or illness which
substantially impairs the Executive’s ability to perform the Executive’s regular
duties with the Company for a period of 180 consecutive days or for a period of
270 days in any 365-day period.

     “Dispute” has the meaning set forth in Section 5.2.

     “Excess Payment” has the meaning set forth in Section 5.3.

     “Excise Tax” has the meaning set forth in Section 5.1.

5



--------------------------------------------------------------------------------



 



     “Final Determination” has the meaning set forth in Section 5.3.

     “Good Reason” means the occurrence after a Change in Control of any of the
events or conditions described in clauses (a) through (h) hereof:



          (a) any (i) change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from the
Executive’s status, title, position or responsibilities as in effect at any time
within 180 days preceding the date of the Change in Control or at any time
thereafter, (ii) assignment to the Executive of duties or responsibilities
which, in the Executive’s reasonable judgment, are inconsistent with the
Executive’s status, title, position or responsibilities as in effect at any time
within 180 days preceding the date of the Change in Control or at any time
thereafter, (iii) removal of the Executive from or failure to reappoint or
reelect the Executive to any of such offices or positions, or (iv) in the case
of an Executive who is an executive officer of the Company a significant portion
of whose responsibilities relate to the Company’s status as a public company,
the failure of such Executive to continue to serve as an executive officer of a
public company, in each case except in connection with the termination of the
Executive’s employment for Disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;             (b) a
reduction in the Executive’s base salary or any failure to pay the Executive any
compensation or benefits to which the Executive is entitled within five days
after the date when due;             (c) the imposition of a requirement that
the Executive be based (i) at any place outside a 50-mile radius from the
Executive’s principal place of employment immediately prior to the Change in
Control or (ii) at any location other than the Company’s corporate headquarters
or, if applicable, the headquarters of the business unit by which he was
employed immediately prior to the Change in Control, except, in each case, for
reasonably required travel on Company business which is not materially greater
in frequency or duration than prior to the Change in Control;    
        (d) the failure by the Company to (i) continue in effect (without
reduction in benefit level or reward opportunities and without unreasonably
establishing or modifying any performance or other criteria used to determine
reward levels) any material compensation or employee benefit plan in which the
Executive was participating at any time within 180 days preceding the date of
the Change in Control or at any time thereafter, unless such plan is replaced
with a plan that provides substantially equivalent compensation or benefits to
the Executive or (ii) provide the Executive with compensation and benefits, in
the aggregate, at

6



--------------------------------------------------------------------------------



 





  least equal (in terms of benefit levels and reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within 180 days preceding the
date of the Change in Control or at any time thereafter;             (e) the
insolvency or the filing (by any party, including the Company) of a petition for
bankruptcy with respect to the Company, which petition is not dismissed within
60 days;             (f) any material breach by the Company of any provision of
this Agreement;             (g) any purported termination of the Executive’s
employment for Cause by the Company which does not comply with the terms of this
Agreement; or             (h) the failure of the Company to obtain, as
contemplated in Section 6, an agreement, reasonably satisfactory to the
Executive, from any Successor to assume and agree to perform this Agreement.

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder if it results from an isolated,
insubstantial and inadvertent action not taken by the Company in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive.

     “Gross-Up Payment” has the meaning set forth in Section 5.1.

     “Notice of Termination” means a written notice from the Company or the
Executive of the termination of the Executive’s employment which indicates the
specific termination provision in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

     “Person” has the meaning as used in Section 13(d) or 14(d) of the
Securities Exchange Act, and will include any “group” as such term is used in
such sections.

     “Pro Rata Bonus” means an amount equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of days elapsed in the then
fiscal year through and including the Termination Date and the denominator of
which is 365.

     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.

     “Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

7



--------------------------------------------------------------------------------



 



     “Successor” means a corporation or other entity acquiring all or
substantially all the assets and business of the Company, whether by operation
of law, by assignment or otherwise.

     “Supplemental Retirement Benefit” will mean the lump sum actuarial
equivalent of the aggregate retirement benefit the Executive would have been
entitled to receive under the Company’s supplemental and other retirement plans,
including the General Dynamics Corporation Retirement Plan for Salaried
Employees (the “Pension Plan”), and if applicable, an individual retirement
benefit agreement with the Company or any of its Subsidiaries. For purposes of
the foregoing, the “actuarial equivalent” will be determined in accordance with
the actuarial assumptions used for the calculation of benefits under the Pension
Plan as applied immediately prior to the Termination Date in accordance with
past practices.

     “Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason, five days after
the date the Notice of Termination is received by the Company, and (c) in all
other cases, the date specified in the Notice of Termination; provided that if
the Executive’s employment is terminated by the Company for Cause or due to
Disability, the date specified in the Notice of Termination will be at least
30 days after the date the Notice of Termination is given to the Executive.

     “Underpayment” has the meaning set forth in Section 5.3.

     “Window Period” has the meaning set forth in Section 3.1(a).

     Section 2. Term of Agreement. The term of this Agreement (the “Term”) will
commence on the date hereof and will continue in effect until December 31, 2004;
provided that on December 31, 2004 and each anniversary of such date thereafter,
the Term shall automatically be extended for one additional year unless, not
later than October 1 of such year, the Company or the Executive shall have given
notice not to extend the Term; and further provided that in the event a Change
in Control occurs during the Term, the Term will be extended to the date
24 months after the date of the occurrence of such Change in Control.

     Section 3. Termination of Employment.

           3.1 If, during the Term, the Executive’s employment with the Company
is terminated within 24 months following a Change in Control, the Executive will
be entitled to the following compensation and benefits:



          (a) If the Executive’s employment with the Company is terminated
(i) by the Company for Cause or Disability, (ii) by reason of the Executive’s
death or (iii) by the Executive other than for Good Reason and other than during
the 60-day period commencing on the first anniversary of the date of the
occurrence of a Change in Control (the “Window Period”), the Company will pay to
the Executive the Accrued

8



--------------------------------------------------------------------------------



 





  Compensation and, if such termination is other than by the Company for Cause,
a Pro Rata Bonus.             (b) If the Executive’s employment with the Company
is terminated for any reason other than as specified in Section 3.1(a) or during
the Window Period, the Executive will be entitled to the following:



          (i) the Company will pay the Executive all Accrued Compensation and a
Pro Rata Bonus;             (ii) the Company will pay the Executive as severance
pay, and in lieu of any further compensation for periods subsequent to the
Termination Date, in a single payment an amount in cash equal to ______times the
sum of (A) the Base Amount and (B) the Bonus Amount;             (iii) for a
period of ______months (the “Continuation Period”), the Company will at its
expense continue on behalf of the Executive and the Executive’s dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits provided (A) to the Executive at any time during the
180-day period prior to the Change in Control or at any time thereafter or
(B) to other similarly situated executives who continue in the employ of the
Company during the Continuation Period. The coverage and benefits (including
deductibles and costs) provided in this Section 3.1(b)(iii) during the
Continuation Period will be no less favorable to the Executive and the
Executive’s dependents and beneficiaries than the most favorable of such
coverage and benefits during any of the periods referred to in clauses (A) and
(B) above. The Company’s obligation hereunder with respect to the foregoing
benefits will be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Company may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the coverages and benefits of the combined
benefit plans are no less favorable to the Executive than the coverages and
benefits required to be provided hereunder. This Section 3.1(b) will not be
interpreted so as to limit any benefits to which the Executive or the
Executive’s dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including retiree medical and life
insurance benefits;

9



--------------------------------------------------------------------------------



 





          (iv) the Company will pay in a single payment an amount in cash equal
to the excess of (A) the Supplemental Retirement Benefit determined as if (1)
the Executive had an additional ______________________ years of age and service
credit, (2) the Executive’s annual compensation during such period had been
equal to the Executive’s Base Salary and the Bonus Amount, (3) the Company had
made employer contributions to each defined contribution plan in which the
Executive was a participant at the Termination Date in an amount equal to the
amount of such contribution for the plan year immediately preceding the
Termination Date and (4) the Executive had been fully vested in the Executive’s
benefit under each retirement plan in which the Executive was a participant,
over (B) the lump sum actuarial equivalent of the aggregate retirement benefit
the Executive is actually entitled to receive under such retirement plans;    
        (v) the Company shall credit the Executive with [18-36] months of
additional age and service credit for purposes of qualifying for any
post-retirement health or welfare benefits provided by the Company as in effect
immediately prior to the Termination Date or, if more favorable to the
Executive, as in effect at the time of the Change in Control or at any time
thereafter prior to the Termination Date;             (vi) the Company shall
provide the Executive with outplacement services suitable to the Executive’s
position for a period of 12 months or, if earlier, until the first acceptance by
the Executive of an offer of employment; and             (vii) The Company shall
reimburse the Executive for financial counseling and tax planning service costs
incurred within [18-36] months following the Termination Date; provided that the
aggregate cost of such financial counseling and tax planning services shall not
exceed $[10,000/25,000].



          (c) The amounts provided for in Section 3.1(a) and Sections 3.1(b)(i),
(ii) and (iv) will be paid in a single lump sum cash payment by the Company to
the Executive within five days after the Termination Date.             (d) The
Executive will not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, and no such
payment will be offset or reduced by the amount of any compensation or benefits
provided to the Executive

10



--------------------------------------------------------------------------------



 





  in any subsequent employment except as specifically provided in
Section 3.1(b)(iii) and 3.1(b)(vi).

           3.2 The compensation to be paid to the Executive pursuant to Sections
3.1(a), 3.1(b)(i) and 3.1(b)(ii) of this Agreement will be in lieu of any
similar severance or termination compensation (i.e., compensation based directly
on the Executive’s annual salary or annual salary and bonus) to which the
Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. With respect to any
other compensation and benefit to be paid or provided to the Executive pursuant
to this Section 3, the Executive will have the right to receive such
compensation or benefit as herein provided or, if determined by the Executive to
be more advantageous to the Executive, similar compensation or benefits to which
the Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. The Executive’s
entitlement to any compensation or benefits of a type not provided in this
Agreement will be determined in accordance with the Company’s employee benefit
plans and other applicable programs, policies and practices as in effect from
time to time.

      Section 4. Notice of Termination. Following a Change in Control, any
purported termination of the Executive’s employment by the Company will be
communicated by a Notice of Termination to the Executive. For purposes of this
Agreement, no such purported termination will be effective without such Notice
of Termination.

      Section 5. Excise Tax Payments.

           5.1 In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) to the Executive or for the Executive’s benefit
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, the Executive’s
employment with the Company or a change in ownership or effective control of the
Company or of a substantial portion of its assets (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to herein as the “Excise Tax”), then, subject to
Section 5.3 below, the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes and the Excise Tax, other than interest and penalties imposed by
reason of the Executive’s failure to file timely a tax return or pay taxes shown
due on the Executive’s return, and including any Excise Tax imposed upon the
Gross-Up Payment), the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

           5.2 An initial determination as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of such Gross-Up Payment will
be made at the Company’s expense by an accounting firm of recognized national
standing selected by the Company and reasonably acceptable to the Executive (the
“Accounting

11



--------------------------------------------------------------------------------



 



Firm”). The Accounting Firm will provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and the Executive within five days of the
Termination Date, if applicable, or such other time as requested by the Company
or by the Executive (provided the Executive reasonably believes that any of the
Payments may be subject to the Excise Tax). If the Accounting Firm determines
that no Excise Tax is payable by the Executive with respect to a Payment or
Payments, it will furnish the Executive with an opinion reasonably acceptable to
the Executive that no Excise Tax will be imposed with respect to any such
Payment or Payments. Within ten days of the delivery of the Determination to the
Executive, the Executive will have the right to dispute the Determination (the
“Dispute”). The Gross-Up Payment, if any, will be paid by the Company to the
Executive within five days of the receipt of the Determination. The existence of
the Dispute will not in any way affect the Executive’s right to receive the
Gross-Up Payment in accordance with the Determination. If there is no Dispute,
the Determination will be binding, final and conclusive upon the Company and the
Executive, subject to the application of Section 5.4.

           5.3 Notwithstanding the foregoing provisions of this Section 5, if it
shall be determined that any Payment would be subject to the Excise Tax, but the
aggregate Payments do not exceed by at least $50,000 the greatest amount (the
“Reduced Amount”) that could be paid to the Executive such that the receipt of
the aggregate Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the aggregate Payments shall be
reduced to the Reduced Amount. The Executive shall be entitled to determine
which Payments shall be reduced.

           5.4 As a result of uncertainty in the application of Sections 280G
and 4999 of the Code, it is possible that a Gross-Up Payment (or a portion
thereof) will be paid which should not be paid (an “Excess Payment”), a Gross-Up
Payment (or a portion thereof) which should be paid will not be paid (an
“Underpayment”) or that a portion of the Reduced Amount will be subject to
Excise Tax (an “Under Reduction”).



          (a) An Underpayment will be deemed to have occurred (i) upon notice
(formal or informal) to the Executive from any governmental taxing authority
that the Executive’s tax liability (whether in respect of the Executive’s
current taxable year or in respect of any prior taxable year) may be increased
by reason of the imposition of the Excise Tax on a Payment or Payments with
respect to which the Company has failed to make a sufficient Gross-Up Payment,
(ii) upon a determination by a court, (iii) by reason of a determination by the
Company (which will include the position taken by the Company, together with its
consolidated group, on its federal income tax return) or (iv) upon the
resolution of the Dispute to the Executive’s satisfaction. If an Underpayment
occurs, the Executive will promptly notify the Company and the Company will
promptly, but in any event at least five days prior to the date on which the
applicable government taxing authority has requested payment, pay to the
Executive an additional Gross-Up Payment equal to the amount of the Underpayment
plus any interest and penalties (other than interest and penalties imposed

12



--------------------------------------------------------------------------------



 





  by reason of the Executive’s failure to file timely a tax return or pay taxes
shown due on the Executive’s return) imposed on the Underpayment.    
        (b) An Excess Payment will deemed to have occurred upon a Final
Determination (as hereinafter defined) that the Excise Tax will not be imposed
upon a Payment or Payments (or portion thereof) with respect to which the
Executive had previously received a Gross-Up Payment. A “Final Determination”
will be deemed to have occurred when the Executive has received from the
applicable government taxing authority a refund of taxes or other reduction in
the Executive’s tax liability by reason of the Excess Payment and upon either
(i) the date a determination is made by, or an agreement is entered into with,
the applicable governmental taxing authority which finally and conclusively
binds the Executive and such taxing authority, or in the event that a claim is
brought before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (ii) the statute
of limitations with respect to the Executive’s applicable tax return has
expired.             (c) An Under Reduction will be deemed to have occurred (i)
upon notice (formal or informal) to the Executive from any governmental taxing
authority that the Executive’s tax liability (whether in respect of the
Executive’s current taxable year or in respect of any prior taxable year) may be
increased by reason of the imposition of the Excise Tax in respect of a Payment,
(ii) upon a determination by a court that Excise Tax is due in respect of an
Payment, or (iii) by reason of a determination by the Company (which will
include the position taken by the Company, together with its consolidated group,
on its federal income tax return) that it must withhold Excise Tax in respect of
a Payment. The Executive will promptly notify the Company of any assertion of an
Under Reduction of which the Company does not have knowledge. If an Under
Reduction is determined to have occurred, then, if a repayment by the Executive
to the Company would result in (x) no portion of the remaining aggregate
Payments being subject to the Excise Tax and (y) a dollar-for-dollar reduction
in the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, the Executive shall repay the Company upon
demand an amount (the “Under Reduction Amount”) equal to the amount of the
aggregate Payments made to the Executive in excess of the amount which is
subsequently determined to be the greatest amount of aggregate Payments that
could be paid to the Executive such that the receipt of the aggregate Payments
would not give rise to any Excise Tax.             (d) If an Excess Payment or
Under Reduction is determined to have been made, the Executive will pay to the
Company on demand (but not less than 10 days after the determination of such
Excess Payment or

13



--------------------------------------------------------------------------------



 





  Under Reduction and written notice has been delivered to the Executive) the
amount of the Excess Payment or Under Reduction Amount plus interest at an
annual rate equal to the Applicable Federal Rate provided for in Section 1274(d)
of the Code (the “Interest”) from the date such payment was made until the date
of repayment to the Company. The Executive will use reasonable cooperative
efforts at the request of the Company to assist in the determination of the
amount of the Executive’s Excess Payment, Underpayment or Under Reduction
Amount.

           5.5 Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax is
imposed on any Payment or Payments, the Company will pay to the applicable
government taxing authorities as Excise Tax withholding the amount of the Excise
Tax that the Company has actually withheld from the Payment or Payments.

      Section 6. Successors; Binding Agreement. This Agreement will be binding
upon and will inure to the benefit of the Company and its Successors, and the
Company will require any Successors to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
Neither this Agreement nor any right or interest hereunder will be assignable or
transferable by the Executive or by the Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement will inure to the benefit of and be enforceable by the Executive’s
legal representatives.

      Section 7. Fees and Expenses. The Company will pay as they become due all
legal fees and related expenses (including the costs of experts) incurred by the
Executive as a result of (a) the Executive’s termination of employment
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination of employment) and (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement (including any
such fees and expenses incurred in connection with (i) the Dispute and (ii) the
Gross-Up Payment, whether as a result of any applicable government taxing
authority proceeding, audit or otherwise) or by any other plan or arrangement
maintained by the Company under which the Executive is or may be entitled to
receive benefits.

      Section 8. Retirement Benefit Agreement. Upon the occurrence of a Change
in Control, any benefits under an individual retirement benefit agreement
between the Company and the Executive to which the Executive would be entitled
to upon an involuntary termination of the Executive’s employment by the Company
other than for cause shall become fully vested and shall, notwithstanding
anything in such agreement to the contrary, be nonforfeitable under any
circumstances.

      Section 9. Notice. For the purposes of this Agreement, notices and all
other communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid,

14



--------------------------------------------------------------------------------



 



addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company will be directed to the attention of
the Board with a copy to the Secretary of the Company. All notices and
communications will be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address will be effective only upon receipt.

      Section 10. Dispute Concerning Termination. If prior to the Date of
Termination (as determined without regard to this Section 10), the party
receiving the Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

      Section 11. Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 10 hereof, the Company shall continue to pay
the Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the Notice of Termination was given,
until the Date of Termination, as determined in accordance with Section 10
hereof. Amounts paid under this Section 11 are in addition to all other amounts
due under this Agreement and shall not be offset against or reduce any other
amounts due under this Agreement or otherwise.

      Section 12. Nonexclusivity of Rights. Nothing in this Agreement will
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company for
which the Executive may qualify, nor will anything herein limit or reduce such
rights as the Executive may have under any other agreements with the Company
(except for any severance or termination agreement). Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company will be payable in accordance with such plan or
program, except as specifically modified by this Agreement.

      Section 13. No Set-Off. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder will not be affected by any circumstances, including any right of
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.

      Section 14. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed

15



--------------------------------------------------------------------------------



 



to in writing and signed by the Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

      Section 15. Governing Law. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement will be brought and maintained in a court
of competent jurisdiction in New Castle County in the State of Delaware.

      Section 16. Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

      Section 17. Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to severance protection in connection with a Change in
Control.

* * * * *

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

  GENERAL DYNAMICS CORPORATION    


--------------------------------------------------------------------------------

Name:
Title:    


--------------------------------------------------------------------------------

[Executive’s Name]

17